OFFICE   OF   THE   ATTORNEY    GENERAL      OF TEXAS
                                     AUSTIN
GROYER5ELLERS
.AlTORHEY
       GENOIA‘



 Bon.   Joe    H. Thompson
 County Attorney
 Rand8ll County
 Ouiyon,-Text18

 Dru Mr. Thompson:




                                                           II ana sign a
                                                        axes deduated from

                                                         the Constitution,




               prbvlalon is that the property be assessed in
              ha taxable value bs asosrtained.    Artiale 7152,
 v. R. c. s., makes it the duty of the owner to render his
 property for tsxatlon,  but in oases where the owner falls
 ior 6x1~reason to do so, Artlole   7193, V. R. C. S.,   makes it
 the duty of the assessor to~render    and assobs the property.
.-Hont Jo6.H.   Thotupson, pegs 2


           The esseossd faxable value bring thus obtained,
 the taxpayer 1s entitled  to sn eremgtlon of $3.000.00
ol”ths assasse5 taxable ~4lu4   of hla resldenoe homestead
a# nbw defined by law at any time ho ol~lms hla exemption.

                                    YOUrs   Y4r.V   tNly

                             ATTORNEY
                                    OlCf@.RAL
                                            OT TFZk3


                                       Ii. T. Bob Donahue
                                                Assistant